Citation Nr: 1036388	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar strain, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.

3.  Entitlement to an effective date earlier than May 25, 2007, 
for the assignment of a 30 percent disability rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1980, from October 1993 to June 2000, and from June 2004 to 
October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the record, to particularly include statements from 
Charles M. Bolno, D.O., attribute a lumbar disability other than 
lumbar strain, to include radicular pain, to active service.  
Accordingly, the issue of entitlement to service 
connection for a lumbar disability other than a lumbar 
strain, to include radicular pain, is raised by the 
record, but it has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an October 2008 rating decision, the RO assigned a 30 percent 
disability rating for migraine headaches effective October 7, 
2008.  The Veteran filed a timely notice of disagreement with the 
assignment of the effective date of that rating.  In an April 
2009 rating decision, the RO assigned an effective date of May 
25, 2007, for the 30 percent disability rating for migraine 
headaches, and concluded that the earlier-effective-date issue 
had been "resolved."  The appellant, however, has never limited 
his appeal or indicated that he was satisfied with the assignment 
of that particular effective date.  Moreover, the claimant could 
potentially be entitled to an earlier effective date pursuant to 
38 C.F.R. § 3.400 (2009).  Therefore, the claim of entitlement to 
an earlier effective date for the assignment of a 30 percent 
disability rating for migraine headaches remains in controversy 
because the effective date for the assignment of the 30 percent 
disability rating is less than the theoretical maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
As such, a statement of the case must be issued concerning this 
issue.  Manlincon v. West, 12 Vet. App. 242 (1999).

Appellate review of the Veteran's claim of entitlement to an 
increased evaluation for migraine headaches must be deferred 
because the earlier-effective-date issue is inextricably 
intertwined and must first be addressed by the RO.  Similarly, 
appellate review of the Veteran's claim of an increased 
evaluation for lumbar strain must be deferred because the claim 
of entitlement to service connection for a lumbar disorder other 
than a lumbar strain is inextricably intertwined and must first 
be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In July 2007, the Veteran authorized the release of records of 
Drs. Bolno and Ogorek.  The RO did not attempt to obtain these 
records.  Although the appellant has submitted many records from 
Dr. Bolno, it is uncertain that these records are a complete copy 
of the records from that doctor, especially given that the last 
statement from that doctor is dated in July 2008.  Further, the 
RO last obtained treatment records from the VA medical center in 
Philadelphia, Pennsylvania in April 2009.  Hence, more recent 
records must be secured from that facility.

Finally, the Veteran was last formally examined in September and 
October 2008 for his lumbar strain and migraine headaches, 
respectively.  Given the passage of time, additional VA 
examinations are warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain any treatment 
records from Philadelphia, Pennsylvania, VA 
Medical Center since April 2009.  Any such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  The RO must obtain all records from 
Drs. Bolno and Ogorek since October 2006.  
Any such records should be associated with 
the Veteran's VA claims folder.

3.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating spine disabilities, the examiner 
is to provide a detailed review of the 
appellant's pertinent medical history, 
current complaints, and the nature and 
extent of any disability due to a lumbar 
strain.  Further, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
diagnosed lumbar disorder other than a 
lumbar strain, to include radicular pain, 
is related to service.  If any diagnosed 
lumbar disorder other than lumbar strain, 
to include radicular pain, is not related 
to service, the examiner must distinguish, 
to the extent possible, the symptomatology 
due to the lumbar strain from that caused 
by any other lumbar disorder.  The examiner 
must address the evidence and opinions 
provided by Dr. Bolno.  A complete 
rationale for any opinion offered must be 
provided.

In preparing his or her opinion, the 
examining physician must note the following 
terms:
 
???It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  
 
The VA examiner must append a copy of his 
or her curriculum vitae to the examination 
report. 

4.  The Veteran should be afforded a VA 
neurologic examination by a physician.  The 
claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
migraines, the examiner is to provide a 
detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to migraines.  The 
examiner must state whether he or she finds 
credible any frequency and severity of 
headache symptomatology reported by the 
Veteran.  A complete rationale for any 
opinion offered must be provided.  The VA 
examiner must append a copy of his or her 
curriculum vitae to the examination 
report. 

5.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that the 
appellant does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested is 
completed, the RO should review all 
examination reports to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once

7.  The RO must issue a statement of the 
case addressing the claim of entitlement to 
an effective date earlier than May 25, 
2007, for the assignment of a 30 percent 
disability rating for migraine headaches.  
The Veteran is hereby informed that the 
Board may only exercise appellate 
jurisdiction over this matter if he 
perfects an appeal within 60 days of the 
issuance of the statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).

8.  Thereafter, the RO must adjudicate the 
issue of entitlement to service connection 
for a lumbar disability other than lumbar 
strain, to include radicular pain.  The 
Veteran is hereby informed that the Board 
may only exercise appellate jurisdiction 
over this issue if he perfects a timely 
appeal thereto.

9.  Thereafter, the RO must readjudicate 
the claims of entitlement to increased 
ratings for a lumbar strain and migraines.  
If any benefit is not granted, the 
appellant and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


